DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 7, 8-10, and 13 are objected to because of the following informalities:  
In claims 4, 7, 8-10, and 13, the typographical error “restauration” is repeatedly recited. The examiner suggests “restoration”.
In claims 4 and 10, “the actual power provided by said inverter” lacks antecedent basis. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a dq transformation module” (equivalent to “means for dq transformation”), “an optimal operating voltage module” (equivalent to “means for determining an optimal operating voltage”), “voltage restoration module” (equivalent to “means for voltage restoration”), “a voltage reference module” (equivalent to “means for providing a voltage reference”) in claims 4 and 10, as well as “a frequency restoration module” (equivalent to “means for providing a restoration frequency” and “operating frequency module” (equivalent to “means for restoring said control operating frequency”) of claims 8 and 10. “a frequency error amplifier module” of claims 8 and 10 is not being interpreted under 35 U.S.C. 112(f), as it is sufficiently modified by corresponding structure (i.e. an “error amplifier”). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4 and 10 recite “an optimal operating voltage module configured to determine an optimal operating voltage value based on said generated dq values, said optimal operating voltage value being used to maintain the voltage generated by said inverter within nominal operating values of said inverter”. However, the support is silent with regard to a “optimal operating voltage module … being used to maintain the voltage generated by said inverter within nominal operating values of said inverter”. It is noted that the phrase “optimal operating voltage” does not appear in the original specification.
Claims 4 and 10 further recite, “a voltage restauration module configured to receive the dq value of said actual voltage of the power grid and providing an inverter power restauration gain based on a voltage difference between said voltage of the power grid and a preset power grid voltage”. However, a module receiving the dq value of said actual voltage of the power grid and providing an inverter power restoration gain based on a voltage difference between the voltage of the power grid and a preset power grid voltage could not be found in the original specification. It is further noted that the phrases “power restoration gain” or “voltage difference” do not appear in the original specification.
Claims 8 and 10 recite, “a frequency error amplifier … configured to generate an amplified power grid frequency error”, which could not be found in the original specification. It is noted that the word “amplifier” does not appear in the original specification. 
Claims 8 and 10 further recite, “a frequency restoration module configured to provide a restoration frequency based on a difference between a control operating frequency and a preset reference frequency when the voltage of said power grid is not detected”. However, this “module” as recited could not be found in the original specification. It is noted that “preset reference frequency” does not appear in the original specification.
Claims 8 and 10 further recited, “an operating frequency module configured to restore said control operating frequency to a power grid frequency value based on said amplified power grid frequency error, said restoration frequency and said preset reference frequency”. However, this functionality could not be found in the original specification, and it is noted that the phrases “preset reference frequency”, “amplified power grid frequency error”, and “restoration frequency” do not appear in the original specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “a dq transformation module”, “an optimal operating voltage module”, “voltage restoration module”, “a voltage reference module”, “a frequency restoration module”, and “an operating frequency module” of claims 4, 8, and 10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed in greater detail above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, it is unclear what particular structure other than the generically recited placeholder “modules” performs each of the recited functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The examiner suggests the following format to avoid interpretation under 35 U.S.C. 112(f) and to clarify the scope of each claim:

Claim 4: A voltage restoration system for inverter-based microgrids comprising:
an inverter;
a first filter inductor;
a filter capacitor;
a second filter inductor; and
a controller configured to:
generate dq values of a voltage generated by [[an]] the inverter, a current of [[a]] the first filter inductor, a voltage of [[a]] the filter capacitor, an output current of [[a]] the second filter inductor and an actual voltage of a power grid;
determine an optimal operating voltage value based on said generated dq values, said optimal operating voltage value being used to maintain the voltage generated by said inverter within nominal operating values of said inverter;
provide an inverter power restoration gain based on a voltage difference between said voltage of the power grid and a preset power grid voltage, wherein said voltage difference is adjusted by a rated power capacity of the inverter; and
provide a voltage reference value based on a difference between the actual power provided by said inverter and a reference preset power when a main grid voltage is detected or a difference between the actual power provided by said inverter and the inverter power restauration gain when the main grid voltage is not detected, wherein the voltage generated by the inverter is controlled based on a difference between said voltage reference value and said optimal operating voltage value.

Claim 8: A frequency restoration system for inverter-based microgrids comprising: 
an inverter; and
a controller controlling said inverter configured to: 
receive a voltage of a power grid and being configured to generate an amplified power grid frequency error based on the voltage of said power grid;
 provide a restoration frequency based on a difference between a control operating frequency and a preset reference frequency when the voltage of said power grid is not detected; and 
restore said control operating frequency to a power grid frequency value based on said amplified power grid frequency error, said restoration frequency and said preset reference frequency.

The examiner suggests a similar format for claim 10.

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s argument that “no new matter has been added” is further unpersuasive, as no specific support is provided by Applicant and various phrases do not appear in the original specification at all. Applicant may overcome the rejections under 35 U.S.C. 112(a) by indicating what specific elements in the specification are supported by the new claim limitations and may overcome the rejections under 35 U.S.C. 112(b) by adopting the suggested format that would avoid interpretation under 35 U.S.C. 112(f). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849